Title: From Thomas Jefferson to George Gilmer, 9 August 1780
From: Jefferson, Thomas
To: Gilmer, George



Sir
Richmond august 9th 1780

I have spoken to Dr. Rickman on the subject of your Letter. He sais his medicines are just come to Petersburg and that as soon as they are opened, he will send a proper supply for you to this place, from whence it shall be forwarded by the first waggons from your post. Money he cannot furnish you because he has it not. I therefore send £2000 to the commissary to procure for the use of the hospital such meats &c as you shall direct out of the ordinary course of purchases. I also send you a tierce of rice for the use of the hospital.
I am Sir, Your very humble servt.,

Th: Jefferson

